Title: To John Adams from Arthur Lee, 26 March 1780
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      L’Orient March 26th. 1780
     
     I have but one moment to thank you, for your favor with one from London enclosd which I received on my return from Brest. We are likely to be detaind here by the prize-money for the Serapis &c. not being paid, without which the Crew of the Alliance threaten a Mutiny.
     If, as I apprehend it may, the application I requested you to make to Mr. Grand should at all interfere with your plan, which I think very prudent, of keeping as free as possible from these disputes, which indeed are a reproach to us, I beg you will think no more of it. What has been Gerards conduct since his arrival and what his reception. He is a man to be observd narrowly. I dont mean on any account but on that of the public to which I think he will yet do much mischief, if he is listend to.
     Farewell
    